Citation Nr: 1541587	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  05-06 789A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel syndrome.    

2.  Entitlement to service connection for bilateral elbow disorder, to include as secondary to service-connected shoulder, lumbar spine, and/or cervical spine disabilities.  

3.  Entitlement to service connection for allergies.

4.  Entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected disabilities.  

5.  Entitlement to service connection for fibromyalgia.  

6.  Entitlement to service connection for sleep apnea, to include as secondary to a psychiatric disorder.  

7.  Entitlement to a compensable disability rating for macular lesion, right eye.

8.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to June 1995.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued by the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee (RO). 

In February 2012, the Board remanded the issue of entitlement to service connection for cervical spine disability for additional development.  In a January 2015 rating decision, the RO granted entitlement to service connection for cervical spine disability.  This action represents a total grant of the benefit sought with respect to this issue and the issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge in August 2011.  A transcript of the hearing is associated with the record.

The Board recharacterized the issue of entitlement to service connection for depression as entitlement to service connection for a psychiatric disorder, so as to allow for consideration of all psychiatric diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that the claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction that his mental condition, whatever it is, causes him).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for bilateral elbow disorder, to include as secondary to service-connected shoulder disabilities, lumbar spine disability, and cervical spine disability; entitlement to service connection for allergies; entitlement to service connection for psychiatric disorder, to include as secondary to service-connected disabilities; entitlement to service connection for fibromyalgia; entitlement to service connection for sleep apnea, to include as secondary to a psychiatric disorder; entitlement to a compensable disability rating for macular lesion, right eye; and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's bilateral carpal tunnel syndrome was caused by his service-connected cervical spine disability. 



CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral carpal tunnel syndrome are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Given the favorable disposition of the action herein, which is not prejudicial to the Veteran, the Board need not address VA's duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection for a disability, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Concerning evidence of a current disability, VA treatment records reveal diagnoses of bilateral carpal tunnel syndrome.  The Veteran has also recently been granted entitlement to service connection for a cervical spine disability.  The remaining question is whether the Veteran's service-connected cervical spine disability caused or aggravated his bilateral carpal tunnel syndrome.  

To address the nature and etiology of the claimed bilateral carpal tunnel syndrome, the Veteran was provided a VA medical examination in July 2012.  The Veteran reported ongoing bilateral hand weakness and numbness, dropping items, and having difficulty grasping items.  In his reported medical history, the Veteran mentioned that he had history of carpal tunnel syndrome diagnosed in early 2003 as well as a history of surgery to both shoulders, both elbows, and both hands.  He complained of continued numbness and tingling of hands post surgery.  The Veteran further mentioned an initial injury to the neck after a fall from an airplane while working on it with a 250 pound toolbox.  The examiner indicated that review of the Veteran's service treatment records specifically revealed complaints of left hand tingling/left arm numbness.  

After reviewing the record and examining the Veteran, the examiner diagnosed bilateral carpal tunnel syndrome.  The examiner then opined that the claimed condition was "at least as likely as not" incurred in or caused by the claimed in-service injury, event, or illness.  In the cited rationale, the examiner commented that the Veteran had bilateral shoulder conditions, which resulted in weakness and upper extremity reduced range of motion.  With review of the service records, there was no indication of neck assessment with bilateral shoulder evaluation.  Since the Veteran continued to have radicular complaints in the C6 nerve root distribution bilaterally, the examiner asserted that the neck should have been considered before surgery of his elbows, shoulders, etc. and was a part of the Veteran's nexus of symptoms.  The examiner deferred to the presence of neck pathology predating the bilateral shoulder or elbow surgical intervention.  As a result, the examiner concluded that it was more likely than not that the Veteran's neck pathology explained most of his bilateral upper extremity residual symptoms.  It was with this information, that the examiner attributed the Veteran's bilateral carpal tunnel syndrome to his C6 cervical spine pathology.  

In contrast, an April 2014 VA examination report reflected another opinion with respect to the etiology of the Veteran's bilateral carpal tunnel syndrome.  The examiner simply opined that the Veteran's bilateral carpal tunnel syndrome was unrelated to his other upper extremity problems.  

When evaluating the probative value of a medical opinion, the factors include the thoroughness and degree of detail of the opinion and whether there was review of the Veteran's claims file.  Prejean v. West, 13 Vet. App. 444 (2000); see also Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).

The Board assigns great probative value to the July 2012 VA examiner's opinion.  The examiner listed the clinical findings, reviewed the claims file, and addressed the specific evidence, to include the service treatment records.  The examiner expressed an opinion that the Veteran's bilateral carpal tunnel syndrome was related to the cervical spine complaints, for which the Veteran is service connected.  See 38 C.F.R. § 3.310.  Based on the foregoing, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's bilateral carpal tunnel syndrome was caused by his service-connected cervical spine disability.  Accordingly, the Board will resolve reasonable doubt in favor of the Veteran and award entitlement to service connection for bilateral carpal tunnel syndrome.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral carpal tunnel syndrome is granted.


REMAND

The Board's review of the record reveals that further development on the matters of entitlement to service connection for bilateral elbow disorder, to include as secondary to service-connected shoulder, lumbar spine, and/or cervical spine disabilities; entitlement to service connection for allergies; entitlement to service connection for psychiatric disorder, to include as secondary to service-connected disabilities; entitlement to service connection for fibromyalgia; entitlement to service connection for sleep apnea, to include as secondary to a psychiatric disorder; entitlement to a compensable disability rating for macular lesion, right eye; and entitlement to a TDIU, is warranted. 

As an initial matter, in February 2012, the Board remanded the issues of entitlement to service connection for fibromyalgia; service connection for depression (now characterized as entitlement to service connection for psychiatric disorder, to include as secondary to service-connected disabilities); and entitlement to service connection for sleep apnea to issue a Statement of the Case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).  A SOC was issued in June 2012.  A timely signed and dated June 2012 VA Form 9 was submitted to VA in order to perfect the aforementioned issues for appellate review.  The VA Form 9 shows that the Veteran requested a Board videoconference hearing.  Since that time, there is no indication that the requested hearing was scheduled or that the Veteran withdrew his request for a hearing.  A hearing on appeal will be granted if a veteran expresses a desire to appear in person.  38 C.F.R. § 20.700 (2015).  As a result, these issues must be remanded to schedule the requested hearing.  See 38 C.F.R. § 20.704 (2015).

In February 2012, the Board also remanded the issue of entitlement to service connection for allergies to schedule a Board videoconference hearing.  Again, there is no indication that a hearing was scheduled or that the Veteran withdrew his request for a hearing.  Accordingly, the issue must be remanded to schedule the requested hearing.  Id.; see also Stegall v. West, 11 Vet. App. 268 (1998).  

Concerning the issue of entitlement to a compensable disability rating for macular lesion, right eye, additional development is required.  The Veteran's service-connected macular lesion, right eye, is rated as noncompensably disabling pursuant to Diagnostic Codes 6099-6009.  The provisions of 38 C.F.R. § 4.79 direct that disabilities rated under Diagnostic Codes 6000-6009 must be evaluated on the basis of visual impairment or incapacitating episodes, whichever results in the higher rating.  In this respect, the February 2008 and June 2012 VA examination reports indicated that the visual field findings did not correlate with the Veteran's macular lesion/scar.  However, additional VA medical treatment records find otherwise, as a June 2015 VA ophthalmology note revealed that the examining physician indicated that the Veteran's field defect was secondary to his scar.  In light of this evidence and resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's service-connected macular lesion, right eye, must be rated on the basis of visual impairment or incapacitating episodes, whichever results in the higher rating.  See Mittleider v. West, 11 Vet. App. 181 (1998) (holding that where it is not possible to distinguish the effects of a non service-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability).  

The February 2008 VA examination report noted findings related to the Goldmann chart, but a copy of the chart does not appear to be associated with the record.  The June 2012 VA examination report noted that visual field testing was performed using Goldmann's equivalent III/4e target.  The examination report noted that if there was contraction of the visual field, the Goldmann chart must be included.  Review of the associated VA medical treatment records does not show a copy of the Goldmann chart or findings related to the visual field defect of the right eye.  The provisions of 38 C.F.R. § 4.77 state that the visual fields must be recorded on Goldmann chart and included with the examination report.  On remand, the RO must associated a copy of the Goldmann charts completed with respect to the February 2008 and June 2012 VA examination reports with the record as well as provide the Veteran a new VA medical examination to assess the current severity of his service-connected right eye disability.  

Regarding the matter of entitlement to service connection for a bilateral elbow disorder, the Board remanded the issue, in part, to obtain a VA medical examination.  The remand requested that the VA examiner provide an opinion as to whether the disorder had its onset in active service or was otherwise etiologically related to active service, to include an in-service fall injury.  The examiner was also asked to provide an opinion as to whether the elbow disorder was caused or aggravated by the service-connected bilateral shoulder disabilities and/or lumbar spine disability.  

A VA examination was provided in June 2012 and noted a diagnosis of lateral epicondylitis.  There was no opinion provided at that time.  In an April 2014 addendum opinion, an examiner opined that it was "unlikely" that the bilateral epicondylitis was service related and was unrelated to his shoulder issues.  No rationale was provided for the opinion.  In a July 2014 VA medical opinion, a VA examiner noted that the Veteran had bilateral epicondylitis, stating that there was no evidence that the condition was due to or aggravated by service.  The examiner then opined that the bilateral shoulder condition did not cause epicondylitis and that epicondylitis was less likely to be due to or aggravated by the bilateral shoulder condition.  The Board finds that these opinions are inadequate and do not comply with the Board's February 2012 remand directive.  The examiner did not express an opinion as to whether the bilateral elbow disability was caused or aggravated by the lumbar spine disability.  In addition, a July 2012 VA examination report indicated a possible relationship between the Veteran's upper extremity symptoms and his service-connected cervical spine disability.  Thus, a remand is required to obtain a new VA opinion.  See Stegall v. West, 11 Vet. App. 268 (1998).  

With respect to the issue of entitlement to a TDIU, additional development is required.  In February 2012, the Board remanded the issue of entitlement to a TDIU and requested that the Veteran be provided a notice letter as well as a VA examination and opinion.  In an April 2015 rating decision, the AOJ denied entitlement to TDIU, as the Veteran did not complete and return the requisite application.  Since that time, he submitted the application for entitlement to a TDIU and identified prior employers, to include Memphis City Schools and Rocket Learning Partners LLC.  On remand, the AOJ must request statements from his identified prior employers.  Thereafter, the RO should schedule the Veteran for a VA examination with respect to his claim of entitlement to a TDIU.  Stegall v. West, 11 Vet. App. 268 (1998).  

Finally, the record reflects that the Veteran received a certificate of eligibility for a program of education in substance abuse counseling under the Veterans Retraining Assistance Program (VRAP).  VA has a duty to assist a claimant in obtaining relevant and adequately identified records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Efforts must be made to obtain the Veteran's Vocational Rehabilitation and Employment folder and associate it with the record.

Accordingly, the issues are REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a videoconference hearing at the RO before a Veterans Law Judge, unless otherwise indicated, for the following issues:  (1) entitlement to service connection for fibromyalgia; (2) service connection for a psychiatric disorder, to include as secondary to service-connected disabilities; (3) entitlement to service connection for sleep apnea; and (4) entitlement to service connection for allergies.  

2.  Associate the Veteran's Vocational Rehabilitation and Employment folder with the record.

3.  Contact the Veteran's identified former employers, including Memphis City Schools and Rocket Learning Partners LLC, for statements related to his employment (VA Form 21-4192 (Employment Information in Connection with Claim for Disability Benefits)).   

4.  Obtain copies of the Goldmann chart for the Veteran's right eye, which was completed during the February 2008 and June 2012 VA examinations and associate the documents with the record.  If any Goldmann chart cannot be obtained and further attempts would be futile, then this should be noted in the record and the Veteran notified.
 
5.  Regardless of whether or not any Goldmann chart is obtained, the Veteran must be afforded a new VA eye examination by an ophthalmologist for the purposes of evaluating his service-connected macular lesion, right eye.  All pertinent electronic records must be made available to the examiner, and the examiner must specify in the examination report that these electronic records have been reviewed.  All tests deemed necessary should be conducted. 

All manifestations and findings related to the eyes must be included in the examination report, to include visual field of the eyes using Goldmann's chart.  The Goldmann's chart must be included with the examination report.  

6.  Request an addendum opinion from a suitably qualified VA examiner concerning the nature and etiology of the Veteran's claimed bilateral elbow disability.  All pertinent electronic records must be made available to the examiner, and the examiner must specify in the examination report that these electronic records have been reviewed.  After a review of the record, the examiner is asked to address the following:  

a.  Express a medical opinion as to whether it is at least as likely as not (50 percent probability or more) that the bilateral elbow disability is caused by or related to active service.  

b.  Express a medical opinion as to whether it is at least as likely as not (50 percent probability or more) that the bilateral elbow disability is proximately caused by the service-connected bilateral shoulder, lumbar spine, and/or cervical spine disabilities.  

c.  Express an opinion as to whether it is at least as likely as not (50 percent probability or more) that the bilateral elbow disability was aggravated by the service-connected bilateral shoulder, lumbar spine, and/or cervical spine disabilities.  Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.  

A complete rationale for all opinions must be provided. If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

7.  Adjudicate the issue of entitlement to service connection for bilateral elbow disability.    

8.  Thereafter, schedule the Veteran for a VA examination to determine whether the functional effects of the Veteran's service-connected disabilities, alone or acting in concert, preclude him from securing and following substantially gainful employment, consistent with his education and occupational expertise.  All pertinent electronic records must be made available to the examiner, and the examiner must specify in the examination report that these electronic records have been reviewed.

The examiner is asked to comment on the functional impact of the Veteran's service-connected disabilities, acting alone or in concert, on his ability to work, consistent with his educational and occupational experience.  The examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disabilities.  The examiner must furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activities, which include employment.  This description may include an opinion on such questions as whether the Veteran's service-connected disorders preclude standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, performing other specific tasks, etc.  

A complete rationale for all opinions must be provided. If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

9.  The AOJ must notify the Veteran that it is his responsibility to report for all scheduled examinations, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's record demonstrating any notice that was sent was returned as undeliverable.

10.  After the development requested has been completed, the AOJ must review any examination report or medical opinion to ensure that it is in complete compliance with the directives of this Remand.  If any examination or medical opinion is deficient in any manner, the RO must implement corrective procedures at once.

11.  Thereafter, review the record and readjudicate the issues on appeal.   If any benefit sought remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)




These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. D. DEANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


